DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s)1-5 & 14  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeon (US Pub no. 2018/0047780 A1).
Regarding claim 1, Yeon et al discloses a semiconductor light emitting device (fig. 4)comprising: a light emitting structure(120) that includes a first semiconductor layer(121), an active layer(122), and a second semiconductor layer(123) that are sequentially stacked (fig. 4), and that includes a first opening that penetrates the second semiconductor layer(123) and the active layer(122), the first opening exposing the first semiconductor layer(121); a first electrode(141) that fills at least a portion of the first opening (fig. 4); a first dielectric layer (130) on the first electrode (141); a second electrode(160) on the light emitting structure (120)and covering the first dielectric layer(130), the second electrode (160)being electrically connected to the second semiconductor layer(123); and a vertical conductive pattern(111a/111b) that surrounds outer lateral surfaces of the light emitting structure (120)and is electrically connected to the first electrode(140) (Examiner notes that 111a /111 b) is made from 110 that can be 
Regarding claim 2, Yeon et al discloses wherein a top surface of the first electrode (140) (the bottom surface of 140 is lower than the bottom surface of the second semiconductor) is at a level lower than a level of a bottom surface of the second semiconductor layer (123) (fig. 4).
Regarding claim 3, Yeon et al discloses wherein a lateral surface of the first electrode (140) is in contact with a portion of the first semiconductor layer (121) that is exposed by the first opening (fig.4) .
Regarding claim 4, Yeon et al discloses wherein the second electrode (160) vertically overlaps the first electrode (141), and a planar shape of the second electrode (160) is greater than a planar shape of the first electrode (141) fig. 4.
Regarding claim 5, Yeon et al discloses wherein the first
dielectric layer (130) is in the first opening and covers a lateral surface of the active layer (122), the lateral surface of the active layer (122) being exposed by an inner lateral surface of the first opening (fig. 4).

Regarding claim 14, Yeon et al discloses further comprising a device isolation layer (150) between the vertical conductive pattern(160) and the outer lateral surfaces of the light emitting structure(120), the device isolation layer(150) surrounding the light emitting structure(120) fig. 4.

Claim(s)16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee(US Pub no. 2017/0040515 A1)

Regarding claim 17, Lee et al discloses wherein the first electrode (18b) is below a central portion of the second electrode (19’b) fig. 6b.
Regarding claim 18, Lee et al discloses wherein, when viewed in plan, lateral surfaces of the first electrode(18b) are spaced toward the central portion of the
second electrode (19’b) from lateral surfaces of the second electrode (fig. 6b).
Regarding claim 19, Lee et al discloses wherein the first opening has a lower portion at a level lower than a level of the active layer (15c) and an upper portion on the lower portion, wherein the first electrode (18b) fills the lower portion of the first opening (T) fig. 6b.
Regarding claim 20, Lee et al discloses wherein the first dielectric layer (14’b) fills the upper portion of the first opening (T).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 8, & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeon (US Pub no. 2018/0047780 A1) in view of Chen (US Pub no. 2016/0351751 A1).
Regarding claim 6, Yeon et al discloses all the claim limitations of claim 1 but fails to teach wherein the light emitting structure further includes a recess that penetrates the second semiconductor layer and the active layer, the recess exposing the first semiconductor layer, wherein a depth of the recess from a top surface of the second semiconductor layer is less than a depth of the first opening from the top surface of the second semiconductor layer, and wherein, when viewed in plan, the first opening penetrates a central portion of the recess.
Chen et al teaches light emitting device wherein the light emitting structure further includes a recess (C1)that penetrates the second semiconductor layer (125)and the active layer(124), the recess (C1)exposing the first semiconductor layer(123), wherein a depth of the recess from a top surface of the second semiconductor layer (125) is less than a depth of the first opening(c2) from the top surface of the second 
Regarding claim 8, Chen et al discloses wherein the top surface of the first electrode (126) is at a level higher than a level of a bottom surface of the second semiconductor layer (125), and in the recess (c1), a lateral surface of the first electrode(126) is spaced apart from the second semiconductor layer (125).
Regarding claim 13, Yeon et al discloses all the claim limitations of claim 1 but fails to teach is about 1 µm to about 100 µm.
Chen et al discloses a step electrode (126) having an opening ( C) with a distance from an inner lateral surface of the first opening to an outer lateral surface (D1)of the light emitting structure(122)fig. 3a/3b but fails to teach 1 µm to about 100 µm. It would have been obvious to one of ordinary before the effective filing date of the invention to achieve1 µm to about 100 µm through routine experimentation. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."In re Aller,.
Claims  24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pub no. 2016/0351751 A1)
Regarding claim 24, Lee et al discloses all the claim limitations of claim 16 but fails to teach wherein the first electrode vertically penetrates the first semiconductor layer and is exposed on a bottom surface of the first semiconductor layer.

However, Chen et al discloses light emitting device with a stepped electrode (126) wherein the first electrode (126) vertically penetrates a first semiconductor layer (113)and is exposed on a bottom surface of the first semiconductor layer(113) fig. 2a.
It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Lee et al with the teaching of Chen et al such that electrons can be uniformly diffused over each region of the first semiconductor layer so that the voltage will be reduced and the current will not be overcrowded in the light emitting unit.
Regarding claim 25, wherein a portion of the first electrode (126) extends to and is exposed on an outer lateral surface of the light emitting structure(111-113), wherein the portion of the first electrode is at a level lower than a level of a bottom surface of the active layer(112) fig. 2a.
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub no. 2017/0040515 A1) in view of Yeon (US Pub no. 2018/0047780 A1).
Regarding claim 26, Lee e al discloses all the claim limitations of claim 16 but fails to teach further comprising: a device isolation layer that surrounds the light emitting structure and covers outer lateral surfaces of the light emitting structure; and a 
However, in the same endeavor, Yeon et al discloses a device isolation layer (150) that surrounds the light emitting structure (120) and covers outer lateral surfaces of the light emitting structure(120); and a conductive pattern (160) that surrounds the light emitting structure (120) and is spaced apart from the light emitting structure (120) across the device isolation layer(150) [0063]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lee et al with the teachings of Yeon et al to prevent color mixing.

Allowable Subject Matter
Claims 9 & 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208.  The examiner can normally be reached on Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813